UNITEDHEALTH GROUP

Grant Number:      

             
Grant Date
  Option Shares   Exercise Price
$   Expiration Date


 
         


THIS CERTIFIES THAT UnitedHealth Group Incorporated (the “Company”) has on the
Grant Date specified
above granted to

(the “Optionee”) the option (the “Option”) to purchase that number of shares of
UnitedHealth Group Incorporated Common Stock, $.01 par value per share (the
“Common Stock”), indicated above (the “Option Shares”). The Option that this
Certificate represents will expire on the Expiration Date, unless it is
terminated prior to that time in accordance with this Certificate.

The Option Shares represented by this Certificate shall become exercisable as to
25% of the Option Shares on each anniversary of the Grant Date, commencing with
the first anniversary, unless this Option shall have terminated or the vesting
shall have accelerated as provided in this Certificate. Once this Option has
become exercisable for all or a portion of the Option Shares, it will remain
exercisable for all or such portion of the Option Shares, as the case may be,
until the Option expires or is terminated as provided in this Certificate.

By accepting this Option, the holder acknowledges that the holder of this Option
will not have any of the rights of a shareholder with respect to the Option
Shares until the holder has duly exercised the Option and paid the Exercise
Price and applicable withholding taxes in accordance with this Certificate. The
holder further acknowledges and agrees that the Company may deliver, by
electronic mail, the use of the Internet or Company intranet web pages or
otherwise, any information concerning the Company, this Option, the UnitedHealth
Group Incorporated 2002 Stock Incentive Plan (the “Plan”), pursuant to which the
Company granted this Option, and any information required by the Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder.

This Option is subject to the further terms and conditions set forth below and
to the terms of the Plan. A copy of the Plan is available upon request. In the
event of any conflict between the terms of the Plan and this Certificate, the
terms of the Plan shall govern. Any terms not defined herein shall have the
meaning set forth in the Plan.

* * * * *

Nonqualified Option. The Company does not intend that the Option shall be an
Incentive Stock Option governed by the provisions of Section 422 of the Internal
Revenue Code of 1986, as amended.

Termination of Option. The Option shall terminate on the Expiration Date. The
Option shall terminate prior to such date if the Optionee ceases to be employed
by the Company or its subsidiaries, except that:

(a) General: If the Optionee’s employment terminates for any reason (voluntary
or involuntary) other than death or permanent long-term disability, the Optionee
may, at any time within the Exercise Period (as defined below), exercise the
Option to the extent of the full number of Option Shares which were exercisable
and which the Optionee was entitled to purchase under the Option on the date of
the termination of his or her employment;

(b) Death or Permanent Long-Term Disability: If the Optionee dies while employed
by the Company or its subsidiaries, or if the Optionee’s employment by the
Company or its subsidiaries is terminated due to the Optionee’s failure to
return to work as the result of a permanent long-term disability which renders
the Optionee incapable of performing his or her duties as determined under the
provisions of the Company’s long-term disability insurance program, then (i) all
unvested Option Shares hereunder shall immediately vest, and (ii) the Optionee
(or the Optionee’s personal representatives, administrators or guardians, as
applicable, or any person or persons to whom the Option is transferred by will
or the applicable laws of descent and distribution) may, at any time within a
period of five years after the Optionee’s death or termination of employment due
to the Optionee’s failure to return to work as the result of a permanent
long-term disability, or for such other longer period established at the
discretion of the Committee or the Chief Executive Officer of the Company,
exercise the Option to the extent of the full number of Option Shares which are
exercisable following such vesting; and

(c) Severance: If the Optionee is entitled to severance under the Company’s
severance pay plan as in effect on the date hereof, then vesting of the Option
shall continue for the period of such severance. If Optionee is entitled to
severance under an employment agreement entered into with the Company, then
vesting of the Option shall continue for the period of such severance that
Optionee is entitled to receive as of the date hereof. If the Optionee is
entitled to separation pay other than under the Company’s severance pay plan or
an employment agreement, then vesting of the Option shall continue for the
lesser of (i) the period the Optionee would have received payments under the
severance pay plan as in effect on the date hereof, had the Optionee been
eligible for such payments; or (ii) the period of separation pay. In either
case, should the Optionee be paid in a lump sum versus bi-weekly payments, the
Option shall continue to vest for the time in which severance or separation pay
would have been paid had it been paid bi-weekly.

For the purposes of this Option, “Exercise Period” shall mean the greater of
(i) a period of three months after the date of termination of the Optionee’s
employment, (ii) if Optionee receives severance or separation pay, a period of
three months after vesting ceases as provided in (c), above, or (iii) such other
longer period established at the discretion of the Committee or the Chief
Executive Officer of the Company. This Option shall in no event be exercisable
after the Expiration Date.

Forfeiture of Option. If the Optionee violates: (i) any provision of the
Restrictive Covenants of this Certificate, or (ii) any provision of the
Company’s Principles of Integrity and Compliance, then all unvested portions of
the Option Shares, together with any portions of the Option Shares which vested
within one year prior to the termination of the Optionee’s employment with the
Company or at any time after such termination (the “Forfeited Shares”), shall
become null and void and the Optionee shall pay to the Company, upon demand, an
amount equal to the difference between the proceeds the Optionee has received
from any sales of Forfeited Shares over the Exercise Price for such stock; and
if the Optionee still holds all or any part of the Forfeited Shares at the time
such Company demand is made, the Optionee shall pay over to the Company an
amount equal to the difference between the aggregate Fair Market Value of such
Forfeited Shares on the date the Option was exercised and the aggregate Exercise
Price with respect to such Forfeited Shares. This paragraph does not constitute
the Company’s exclusive remedy for the Optionee’s violation of the Restrictive
Covenants. The Company may seek any additional legal or equitable remedy,
including injunctive relief, for any such violation.

Restrictive Covenants. In consideration of the terms of this Option and the
Optionee’s access to Confidential Information, the Optionee agrees to the
Restrictive Covenants set forth below. For purposes of these Restrictive
Covenants, the “Company” means UnitedHealth Group Incorporated and all of its
subsidiaries and other affiliates.

(a) Confidential Information. The Optionee will be given access to and provided
with sensitive, confidential, proprietary and trade secret information
(“Confidential Information”) in the course of the Optionee’s employment.
Examples of Confidential Information include: inventions; new product or
marketing plans; business strategies and plans; merger and acquisition targets;
financial and pricing information; computer programs, source codes, models and
databases; analytical models; customer lists and information; and supplier and
vendor lists and information. The Optionee agrees not to disclose or use
Confidential Information, either during or after the Optionee’s employment with
the Company, except as necessary to perform the Optionee’s duties or as the
Company may consent in writing.

(b) Non-Solicitation. During the Optionee’s employment and for the greater of
two years after the termination of the Optionee’s employment for any reason
whatsoever or the period of time for which the Option remains exercisable, the
Optionee may not, without the Company’s prior written consent, directly or
indirectly, for the Optionee or for any other person or entity, as agent,
employee, officer, director, consultant, owner, principal, partner or
shareholder, or in any other individual or representative capacity:



  (i)   Engage in any business competitive with any Company business with any
person or entity who: (a) was a Company provider or customer within the
12 months before the Optionee’s employment termination and, (b) with whom the
Optionee had contact to further the Company’s business or for whom the Optionee
performed services, or supervised the provision of services for, during the
Optionee’s employment.



  (ii)   Hire, employ, recruit or solicit any Company employee or consultant.



  (iii)   Induce or influence any Company employee, consultant, customer or
provider to terminate his, her or its employment or other relationship with
UnitedHealth Group.



  (iv)   Assist anyone in any of the activities listed above.

(c) Non-Competition. During the Optionee’s employment and for the greater of one
year after the termination of the Optionee’s employment for any reason
whatsoever or the period of time for which the Option remains exercisable, the
Optionee may not, without the Company’s prior written consent, directly or
indirectly, for the Optionee or for any other person or entity, as agent,
employee, officer, director, consultant, owner, principal, partner or
shareholder, or in any other individual or representative capacity:



  (i)   Engage or participate in, or in any way render services or assistance
to, any business that competes, directly or indirectly, with any Company product
or service that the Optionee participated in, engaged in, or had Confidential
Information regarding, during the Optionee’s employment.



  (ii)   Assist anyone in any of the activities listed above.

By accepting this Option, the Optionee agrees that the provisions of this
Restrictive Covenants section are reasonable and necessary to protect the
legitimate interests of the Company.

Manner of Exercise. On the terms set forth herein, the Option may be exercised
in whole or in part from time to time by delivering notice of exercise to the
Company, accompanied by payment of the Exercise Price and any applicable
withholding taxes (i) in cash, by wire transfer, certified check or bank
cashier’s check payable to the Company, (ii) by delivery of shares of Common
Stock already owned by the Optionee or (iii) by delivery of a combination of
cash and such shares; provided, that the Optionee shall not be entitled to
tender shares of Common Stock pursuant to successive, substantially simultaneous
exercises of options to purchase Common Stock. Any shares already owned by the
Optionee referred to in the preceding sentence must have been owned by the
Optionee for no less than six months prior to the date of exercise of the Option
if such shares were acquired upon the exercise of another option or upon the
vesting of restricted stock or restricted stock units.

No Guarantee of Employment. This Option does not confer on the Optionee any
right with respect to the continuance of any relationship with the Company or
its subsidiaries, nor will it interfere in any way with the right of the Company
to terminate such relationship at any time.

No Transfer. During the Optionee’s lifetime, only the Optionee can exercise the
Option. The Optionee may not transfer the Option except by will or the laws of
descent and distribution or pursuant to a qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act or
the rules promulgated thereunder, to the extent provided in clause (b) under the
section above entitled “Termination of Option.” Any attempt to otherwise
transfer the Option shall be void.

Adjustments to Option Shares. In the event that any dividend or other
distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company or other
similar corporate transaction or event affecting the Shares would be reasonably
likely to result in the diminution or enlargement of any of the benefits or
potential benefits intended to be made available under the Option (including,
without limitation, the benefits or potential benefits of provisions relating to
the term, vesting or exercisability of the Option), the Committee shall, in such
manner as it shall deem equitable or appropriate in order to prevent such
diminution or enlargement of any such benefits or potential benefits, adjust any
or all of (i) the number and type of shares (or other securities or other
property) subject to the Option and (ii) the exercise price with respect to the
Option; provided, however, that the number of shares covered by the Option shall
always be a whole number. Without limiting the foregoing, if any capital
reorganization or reclassification of the capital stock of the Company, or
consolidation or merger of the Company with another entity, or the sale of all
or substantially all of the Company’s assets to another entity, shall be
effected in such a way that holders of the Company’s Common Stock shall be
entitled to receive stock, securities, cash or other assets with respect to or
in exchange for such shares, the Optionee shall have the right to purchase and
receive upon the basis and upon the terms and conditions specified in this
Certificate and in lieu of the shares of Common Stock of the Company immediately
theretofore purchasable and receivable upon the exercise of the Option, with
appropriate adjustments to prevent diminution or enlargement of benefits or
potential benefits intended to be made available under the Option, such shares
of stock, other securities, cash or other assets as would have been issued or
delivered to the Optionee if the Optionee had exercised the Option and had
received such shares of Common Stock prior to such reorganization,
reclassification, consolidation, merger or sale. The Company shall not effect
any such reorganization, consolidation, merger or sale unless prior to the
consummation thereof the successor entity (if other than the Company) resulting
from such reorganization, consolidation or merger or the entity purchasing such
assets shall assume by written instrument the obligation to deliver to the
Optionee such shares of stock, securities, cash or other assets as, in
accordance with the foregoing provisions, the Optionee may be entitled to
purchase or receive.

Change in Control. Notwithstanding the other vesting provisions set forth
herein, but subject to the other terms and conditions set forth herein, the
Option shall become fully vested and exercisable on the effective date of a
Change in Control. For purposes of this Option, a “Change in Control” shall mean
the sale of all or substantially all of the Company’s assets or any merger,
reorganization, or exchange or tender offer which, in each case, will result in
a change in the power to elect 50% or more of the members of the Board of
Directors of the Company.

Narrowed Enforcement and Severability. If a court or arbitrator decides that any
provision of this Certificate is invalid or overbroad, the Optionee agrees that
the court or arbitrator should narrow such provision so that it is enforceable
or, if narrowing is not possible or permissible, such provision should be
considered severed and the other provisions of this Certificate should be
unaffected.

Injunctive Relief. The Optionee agrees that (a) legal remedies (money damages)
for any breach of the Restrictive Covenants in this Certificate will be
inadequate, (b) the Company will suffer immediate and irreparable harm from any
such breach, and (c) the Company will be entitled to injunctive relief from a
court in addition to any legal remedies the Company may seek in arbitration.

Survival. The Restrictive Covenants in this Certificate shall survive the
termination of the Option.

Other. An original record of this Certificate and all the terms thereof is held
on file by the Company. To the extent there is any conflict between the terms
contained in this certificate and the terms contained in the original held by
the Company, the terms of the original held by the Company shall control.
Neither the Plan nor the Option shall create or be construed to create a trust
or separate fund of any kind or a fiduciary relationship between the Company or
any Affiliate and Optionee or any other Person. To the extent that any Person
acquires a right to receive payments from the Company or any Affiliate pursuant
to an Option, such right shall be no greater than the right of any unsecured
creditor of the Company or any Affiliate.

THIS CERTIFICATE REPRESENTS AN OPTION TO PURCHASE SHARES OF COMMON STOCK AND
DOES NOT CONSTITUTE OR REPRESENT SHARES OF COMMON STOCK

NON-NEGOTIABLE

